UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53964 Hines Global REIT, Inc. (Exact name of registrant as specified in its charter) Maryland 26-3999995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) (888)220-6121 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated Filer x (Do not check if a smaller reporting company) Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of May 9, 2012,approximately 104.6 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations and Comprehensive Income (loss) 2 Condensed Consolidated Statements of Equity 3 Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 31 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclsosures 34 Item 5. Other Information 34 Item6. Exhibits 34 SIGNATURES EX-31.1 Certification EX-31.2 Certification EX-32.1 Certification of CEO & CFO pursuant to Section 906 EX-101 Instance Document EX-101 Schema Document EX-101 Calculation Linkbase Document EX-101 Labels Linkbase Document EX-101 Presentation Linkbase Document EX-101 Definition Linkbase Document PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2012 December 31, 2011 (In thousands, except per share amounts) ASSETS Investment property, net $ $ Cash and cash equivalents Restricted cash Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Other assets Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Due to affiliates Intangible lease liabilities, net Other liabilities Derivative instruments Distributions payable Notes payable Total Liabilities Commitments and contingencies (Note 12) - - Equity: Stockholders' equity: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of March 31, 2012 and December 31, 2011 - - Common stock, $.001 par value; 1,500,000 shares authorized, 99,986 and 90,023 issued and outstanding as of March 31, 2012 and December 31, 2011, respectively 90 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Noncontrolling interests Total equity Total Liabilities and Equity $ $ See notes to the condensed consolidated financial statements. 1 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three Months Ended March 31, 2012 and 2011 (UNAUDITED) Three Months Ended March 31, (In thousands, except per share amounts) Revenues: Rental revenue $ $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Acquisition related expenses Asset management and acquisition fees General and administrative Total expenses Income (loss) before other income (expenses) and provision for income taxes ) Other income (expenses): Gain (loss) on derivative instruments ) Other gains (losses) ) 26 Interest expense ) ) Interest income 39 Loss before provision for income taxes ) ) Provision for income taxes ) ) Net loss ) ) Net (income) lossattributable to noncontrolling interests 17 ) Net loss attributable to common stockholders $ ) $ ) Basic and diluted loss per common share $ ) $ ) Distributions declared per common share $ $ Weighted average number of common shares outstanding Net comprehensive income (loss) Net loss $ ) $ ) Other comprehensive income Foreign currency translation adjustment Net comprehensive income (loss) ) Net comprehensive income attributable to noncontrolling interests ) ) Net comprehensive income (loss) attributable to common stockholders $ $ ) See notes to the condensed consolidated financial statements. 2 HINES GLOBAL REIT, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Three Months Ended March 31, 2012 and 2011 (UNAUDITED) (In thousands) Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholders' Equity Noncontrolling Interests Balance as of January 1, 2012 $ 90 $ $ ) $ ) $ $ Issuance of common shares 10 - - - Contribution from noncontrolling interest - Distributions declared - - ) - - ) (3
